In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________
                    No. 02-19-00322-CV
               ___________________________

IN THE INTEREST OF J.G., M.D. JR., C.D., AND L.D., CHILDREN



             On Appeal from the 271st District Court
                      Wise County, Texas
                 Trial Court No. CV17-11-994


               Before Bassel, Gabriel, and Kerr, JJ.
               Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       This is an ultra-accelerated appeal1 in which Appellant M.D. Sr. (Father)

attempts to appeal the termination of his parental rights to his four children: John,

Matthew, Cindy, and Luke. 2 On December 16, 2019,3 we informed the parties that in

light of the Texas Supreme Court’s recent opinion in In re R.R.K., No. 18-0273, 2019
WL 6825953 (Tex. Dec. 13, 2019), we were concerned that we lack jurisdiction over

this appeal.    In R.R.K., the Texas Supreme Court held that the trial court’s

memorandum, which lacked many of the required statutory elements for a final

judgment in a suit affecting the parent–child relationship, was not a final judgment.

See id. at *6. Our letter explained,

       Here, the record includes a thirteen-page final termination order that was
       signed by the associate judge on May 1, 2019. But five days later, the
       associate judge granted Appellant Father’s motion for new trial, thus
       vacating the termination order. See In re S.C.S., No. 07-11-00299-CV,
       2011 WL 5245190, at *1 (Tex. App.—Amarillo Nov. 3, 2011, no pet.)
       (mem. op.).

               The record then includes a two-paragraph, one-page letter that the
       associate judge issued on June 24, 2019, after holding a new trial. That
       letter, which states that Father’s parental rights are terminated, does not

       1
        See Tex. R. Jud. Admin. 6.2(a) (requiring appellate court to dispose of appeal
from judgment terminating parental rights, so far as reasonably possible, within 180
days after notice of appeal is filed).
       2
        See Tex. R. App. P. 9.8(b)(2) (requiring court to use aliases to refer to minors in
an appeal from a judgment terminating parental rights). All children are referred to
using aliases.
       3
        Although Appellant Father’s brief was filed that same day, he did not challenge
the finality of the termination order.

                                            2
      meet the requirements of Texas Family Code section 161.206(d). See
      Tex. Fam. Code Ann. § 161.206(d). After Appellant Father requested a
      de novo hearing, the trial court issued an order stating that it had
      “ADOPT[ED] and APPROVE[D] the findings and orders of
      Associate Judge Alyce Bondurant.”

            Because the trial court adopted and approved a letter ruling that
      does not comply with the statutory requirements for an order
      terminating parental rights, it appears that there is no final judgment or
      order subject to appeal and that Appellant’s notice of appeal is
      premature. See Tex. R. App. P. 26.1(a), 27.1(a).

      Our letter gave the parties until December 23, 2019, to furnish this court with a

signed copy of a compliant termination order and warned that the failure to do so

would result in dismissal of the appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f), 44.3, 44.4(a)(2). No motion for extension was filed, nor did we

receive a termination order.4




      The Department’s brief was due January 6, 2020. On that date, the
      4

Department filed a motion for extension of time to file its brief and acknowledged
our December 16 letter:

      A December 16, 2019 letter from the Clerk stated if a compliant
      termination order had not been signed and furnished to the Court by
      December 23, 2019, the appeal would be dismissed for want of
      jurisdiction. The undersigned counsel has inquired of trial counsel to
      obtain such a compliant order. As of the preparation of this motion, it
      does not appear that such a compliant order has been furnished to the
      Court by supplementing the clerk’s record.

Based on our disposition of the appeal, the Department’s motion for extension is
denied as moot.

                                          3
       Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 43.2(f).

                                                    Per Curiam

Delivered: January 9, 2020




                                          4